Citation Nr: 9907943	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for peripheral 
neuropathy, including a claim on the basis of exposure to 
herbicides.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a knee disorder.

8.  Entitlement to service connection for irritable bowel 
syndrome.

9.  Entitlement to service connection for depression.
10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In August 1997, the RO, in pertinent 
part, denied claims of entitlement to service connection for 
multiple sclerosis, PTSD, tinnitus, hearing loss, a back 
disorder, a knee disorder, irritable bowel syndrome, and 
depression, and peripheral neuropathy, to include a claim on 
the basis of exposure to herbicides.  By a November 1997 
rating decision, the RO denied entitlement to TDIU.

The Board notes that the veteran did not include claims of 
service connection for acne or chloracne, including a claim 
on the basis of exposure to herbicides, in his substantive 
appeals.  Therefore, those claims are not before the Board 
for appellate review.





FINDINGS OF FACT

1.  Multiple sclerosis was not present in service or 
manifested to a compensable degree within seven years of the 
veteran's discharge from service, and it is not etiologically 
related to any incident of service.

2.  There is no competent medical evidence of record 
demonstrating a clear diagnosis of PTSD.

3.  There is no medical evidence of a nexus between the 
veteran's tinnitus and his period of active duty service.

4.  There is no competent medical evidence that the veteran 
currently suffers from  hearing loss of either ear.

5.  There is no competent medical evidence that the veteran 
currently suffers from peripheral neuropathy.

6.  There is no medical evidence of a nexus between the 
veteran's back disorder and his period of active duty 
service.

7.  There is no medical evidence of a nexus between the 
veteran's knee disorder and his period of active duty 
service.

8.  There is no medical evidence of a nexus between the 
veteran's irritable bowel syndrome and his period of active 
duty service.

9.  There is no medical evidence of a nexus between the 
veteran's depression and his period of active duty service.

10.  Service connection is not currently in effect for any 
disability.



CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998). 

2.  The veteran has not submitted well-grounded claims of 
entitlement to service connection for PTSD, tinnitus, hearing 
loss, peripheral neuropathy, a back disorder, a knee 
disorder, irritable bowel syndrome, and depression.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to TDIU lacks legal merit.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With the exception of the claim of entitlement to TDIU, all 
of the issues before the Board arise from service connection 
claims.  The law provides that service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by a veteran's active service, 
or may be granted for certain diseases defined as chronic and 
manifested, generally to a degree of 10 percent or more, 
within a specified presumptive period after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1998).  
Arthritis and multiple sclerosis are among the diseases 
defined as chronic.  38 C.F.R. § 3.309(a).  Although the 
presumptive period for most diseases defined as chronic is 
one year, multiple sclerosis may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within seven years following active 
service. 

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

Service connection is presumed for number of diseases arising 
in veterans who have been determined to have been exposed to 
Agent Orange, including acute or subacute peripheral 
neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307; 
3.309(e). Peripheral neuropathy which may be presumed 
associated with exposure to herbicides is defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), note 2.

Impaired hearing will be considered a disability when at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 is at least 40 decibels, when the 
thresholds for at least three of these frequencies are 26 
decibels or greater, or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

However, before assessing the merits of the veteran's claims, 
the Board must determine if the claims are well-grounded.  38 
U.S.C.A. § 5107(a).  A claimant for veterans' benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  To establish that a claim for service 
connection is well-grounded, a veteran must demonstrate the 
incurrence or aggravation of a disease or injury in service, 
the existence of a current disability, and a nexus between 
the in-service injury or disease and the current disability.  
See Epps v. Gober, 126 F.3d 1464 (1997).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  However, the nexus 
requirement may be satisfied by a presumption that certain 
diseases manifesting themselves within certain prescribed 
periods are related to service.  See Caluza v. Brown, 7 Vet. 
App. 498, 505-506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Id.  

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), for the reasons stated below, the record fails 
to establish that the veteran's claims of entitlement to 
service connection for PTSD, tinnitus, hearing loss, 
peripheral neuropathy, a back disorder, a knee disorder, 
irritable bowel syndrome, or depression are plausible.  Thus, 
there is no duty to assist as to these claims.  Epps v. 
Gober, 126 F.3d at 1468-1470.  Additionally, for the reasons 
stated below, the veteran has not demonstrated legal 
entitlement to an award of TDIU.  The Board concludes that 
the veteran has met the minimum requirements to establish a 
well-grounded claim of entitlement to service connection for 
multiple sclerosis.

The Board notes the contentions of the veteran's 
representative that the April 1997 VA examination was 
inadequate, did not discuss etiology of the claimed 
disorders, and that a through and contemporaneous examination 
and independent medical examination are required.  The United 
States Court of Appeals for the Federal Circuit held that 
only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  Since the veteran 
has not submitted a well-grounded claim of entitlement to 
service connection for PTSD, tinnitus, hearing loss, 
peripheral neuropathy, a back disorder, a knee disorder, 
irritable bowel syndrome, or depression, the duty to assist 
does not arise as to those claims.  The denial of the 
veteran's attorney's procedural and "duty to assist" 
contentions is included within the present appeal, and does 
not require a separate notice of disagreement, statement of 
the case (SOC), substantive appeal, or supplemental statement 
of the case on this issue.  

With regard to the adequacy of the April 1997 examination, 
the Board notes that the reports of VA examinations conducted 
in that month by general medical, neurology, psychiatric, and 
audiology examiners reflects that the VA examiners recorded 
past medical history, noted the veteran's current complaints, 
conducted physician, audiologic, or mental examination, and 
offered assessments, which included opinions regarding 
etiology or onset of some disorders.  For these reasons, the 
Board finds that the examinations conducted in April 1997 are 
adequate for resolving the issues on appeal.  

The Board notes that the veteran's representative has 
requested an independent medical opinion.  A determination 
that an independent medical opinion is not warranted may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue by the agency of 
original jurisdiction.  38 C.F.R. § 3.328.  Although the RO 
issued a December 1997 SOC on the issue of adequacy of the 
April 1997 VA examination and necessity for an independent 
medical opinion, it was not required to do so.  The issue of 
entitlement to an independent or advisory medical opinion is 
an ancillary issue to the veteran's underlying claim of 
entitlement to service connection for a disorder and is not a 
separately appealable issue.

The Board further notes that assertion of inadequacy of a VA 
examination is not a basis for an independent medical 
opinion.  When warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  38 C.F.R. § 3.328 (1998).  Approval 
shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  Id.  As noted above, a well-
grounded claim is a prerequisite to the duty to assist.  The 
representative has not provided any contention specific to 
the claim for multiple sclerosis, the sole issue which the 
Board has determined is well-grounded.  There is no duty to 
provide an independent medical opinion as to that claim.  

Factual Background

The veteran's service medical records are silent as to any 
complaints, treatment, or diagnosis relevant to the claims on 
appeal.  No relevant abnormalities or findings were noted on 
service separation examination conducted in January 1968.

A post-service private medical statement dated in January 
1993 reflects that neurologic abnormalities, suspected to be 
symptoms of sensory-motor neuropathy, were evaluated.  
Private medical statements dated in March 1993 and June 1993 
reflect that the veteran was evaluated for suspected 
peripheral neuropathy, spinal cord lesion, or possible 
demyelinating disease.  After evaluation, a diagnosis of 
multiple sclerosis was assigned.  Depression was also 
diagnosed and treated.

1.  Claim of Entitlement to Service Connection for Multiple 
Sclerosis

Private clinical records dated in March 1993 reflect that the 
veteran reported a history of loss of feeling from the waist 
down approximately 10 years earlier, which lasted for about 
six months.  An August 1993 private medical note reflects 
that the veteran provided a history of an initial episode of 
multiple sclerosis in the "last (sic) 1970's" when he had 
loss of sensation from the waist down for about three months.  
He reported undergoing examinations which resulted in no 
diagnosis.  

On VA examination conducted in April 1997, the veteran 
reported that he first experienced symptoms of multiple 
sclerosis in the spring of 1975.  At that time, he lost the 
feeling from his waist down to his feet and had bizarre 
sensations and numbness in the region.  He reported that he 
remained able to walk and to do his farm work, although it 
felt like his legs were asleep and he had to be careful.  He 
was seen by a neurosurgeon, identified as "Dr. Donaldson."  
The etiology of the symptoms could not be determined, and the 
symptoms gradually resolved.  The veteran experienced another 
episode, with blurred vision, in 1983.  Multiple sclerosis 
was diagnosed in March 1993.  

The veteran's service separation was in February 1968.  At 
the time of VA examination, the veteran contended that he 
experienced an episode of multiple sclerosis in "spring" 
1975, approximately 7 years after his service discharge.  
However, the private evidence of record reflects that the 
history reported by the veteran to his private physicians was 
that he had a first episode of symptoms of multiple sclerosis 
in the late 1970's or early 1980's.  

The medical evidence clearly establishes that, regardless of 
when the veteran first experienced symptoms which he now 
believes to have been symptoms of multiple sclerosis, the 
symptoms resolved, without diagnosis, within a few months.  
The Board notes that evaluation of multiple sclerosis to 
determine whether it is compensable is based on specific 
rating criteria in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  In evaluating a disability, VA is required 
to consider the functional impairment caused by the specific 
disability.  38 C.F.R. § 4.10.  The diagnostic code 
applicable to multiple sclerosis, 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, provides a minimum 30 percent 
evaluation.  However, a note applicable to Diagnostic Codes 
8000 to 8025 states that ascertainable residuals are required 
for the minimum evaluations.  Thus, a compensable evaluation 
would not be applicable, as the evidence of record reflects 
that the veteran had no ascertainable residuals when the 
symptoms resolved.  

Other potentially applicable diagnostic codes under 38 C.F.R. 
§ 4.124a, such as for specific nerves or functions affected, 
require at least some incomplete paralysis for a 10 percent 
evaluation.  Accepting the veteran's statements in the light 
most favorable to him, he has not alleged that any such 
compensable functional loss was present, including before the 
symptoms resolved.  

Multiple sclerosis was not medically diagnosed until March 
1993, nearly 25 years after the veteran's service separation.  
There is no medical evidence to show that multiple sclerosis 
was present to a compensable degree within seven years of the 
veteran's discharge from service.  The preponderance of the 
evidence is against a finding that multiple sclerosis was 
manifested to a compensable degree within the presumptive 
period.  The evidence is not in equipoise to warrant 
application of the provisions of 38 U.S.C.A. § 5107 regarding 
reasonable doubt.  

2.  Claims for Service Connection for PTSD, Hearing Loss, 
Peripheral Neuropathy

As noted above, one of the requirements of a well-grounded 
claim is evidence of a current medical diagnosis of the 
claimed disorder.  In the absence of proof of a present 
disability, however, there can be no valid claim for 
veterans' benefits.  Epps v. Gober, 126 F.3d at 1468-69; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, 
the veteran has not submitted any private or VA medical 
evidence that there is a current medical diagnosis of PTSD, 
hearing loss, or peripheral neuropathy.  In particular, the 
Board notes that private examiners and the VA examiner who 
conducted an April 1997 psychiatric examination concluded 
that the veteran was depressed, but did not assign a 
diagnosis of PTSD.  

On audiologic examination, each of the veteran's auditory 
thresholds at each level tested was 20 or below in each ear, 
and the veteran's hearing discrimination was 96 percent in 
the right ear and 100 percent in the left ear.  The examiner 
concluded that the veteran's hearing was normal.  Thus, there 
is no medical evidence that the veteran has current hearing 
loss in either ear, as defined by the applicable VA 
regulation (38 C.F.R. § 3.385).

Similarly, the evidence reflects that the veteran was 
evaluated for symptoms possibly thought to reflect peripheral 
neuropathy, but that diagnosis was ruled out.  Both private 
and VA examiners concluded that the veteran has multiple 
sclerosis.  It is apparent that the veteran's multiple 
sclerosis is manifested by neurological abnormalities, 
including some sensory loss in the lower extremities.  There 
is no evidence of a current medical diagnosis of peripheral 
neuropathy as a separate disorder; the only pertinent 
abnormal neurological findings have been attributed to 
multiple sclerosis.    

As noted above, veterans who have been exposed to herbicides 
in Vietnam and later develop peripheral neuropathy are 
entitled to a presumption of service connection.  However, in 
the absence of a medical diagnosis of peripheral neuropathy, 
that presumption cannot be applied either to establish a 
well-grounded claim or to grant service connection.  

In the absence of current diagnosis of PTSD, hearing loss, or 
peripheral neuropathy, the veteran has not established a 
plausible claim of entitlement to service connection for any 
of those disorders, and service connection cannot be granted 
for any disorder not currently medically diagnosed.


3.  Claims of Entitlement to Service Connection for Tinnitus, 
Back Disorder, Knee Disorder, IBS, and Depression

On VA general medical examination conducted in April 1997, 
the veteran reported tinnitus which sounded like a chirping 
bird or cricket.  He reported alternating diarrhea and 
constipation, and complaints of "gas."  He reported 
lumbosacral spine pain and knee discomfort.  He recalled no 
specific low back injury, but reported that a ruptured disk 
was diagnosed, and a diskectomy was performed in January 
1993.  He reported knee problems as a result of playing 
football prior to service.  

The examiner concluded that the veteran was status post 
lumbar diskectomy for herniated disk, and had degenerative 
changes of the lumbar and cervical spines.  The examiner also 
concluded that the veteran had moderate degenerative changes 
of the knees bilaterally.  The examiner did not provide an 
opinion as to the onset or etiology of the back or knee 
disorders.  

The general medical examiner concluded that there was 
insufficient evidence to make a diagnosis of an acute or 
chronic bowel disorder.  The neurologic examiner concluded 
that the veteran's multiple sclerosis resulted in bladder 
insufficiency and bowel problems.  

The examiner who conducted VA psychiatric examination in 
April 1997 diagnosed depression, primarily related to 
financial pressures and progression of multiple sclerosis.   

On audiologic examination in April 1997, the examiner notes 
that the veteran had both in-service and post-service 
exposure to noise.  The examiner found that the veteran had 
normal hearing in each ear, and provided no opinion as to the 
possible etiology of current complaints of tinnitus.  

As discussed above, a veteran must demonstrate the incurrence 
or aggravation of a disease or injury in service, the 
existence of a current disability, and a nexus between the 
in-service injury or disease and the current disability, in 
order to establish a well-grounded claim.  Epps, 126 F.3d at 
1468-70.  In this case, there is no evidence that the veteran 
had tinnitus, a back disorder, a knee disorder, a bowel 
disorder, or depression in service, nor does the veteran so 
contend.  The evidence establishes that the veteran has 
current complaints of tinnitus and of a bowel disorder.  A 
back disorder, a knee disorder, and depression have been 
medically diagnosed.  However, there is no medical opinion 
that any of these disorders are etiologically related to 
service.  

The medical evidence establishes that each of these 
complaints or diagnosed disorders were first diagnosed many 
years after the veteran's service separation.  In the absence 
of any competent medical evidence of a nexus to the veteran's 
active service, these claims are not well-grounded.  The RO 
notified the veteran that the claims were not well-grounded, 
and notified the veteran of the evidence required to 
establish a well-grounded claim.  The claims must be denied.  

4.  Claim of Entitlement to TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).

An award of TDIU is authorized only for disability due to 
service-connected disabilities.  38 C.F.R. § 4.16.  In this 
case, however, service connection is not in effect for any 
disability whatsoever.  As indicated above, the Board has 
denied the veteran's claims regarding service connection for 
multiple sclerosis, PTSD, tinnitus, hearing loss, a back 
disorder, a knee disorder, irritable bowel syndrome, and 
depression, and peripheral neuropathy, to include a claim on 
the basis of exposure to herbicides.  Therefore, there is no 
legal basis for a grant of TDIU.  

The law, rather than the evidence, is dispositive for this 
latter issue.  The veteran has no legal entitlement to a 
benefit that requires that there be service-connected 
disability, since he has not been awarded service connection 
for any disability, and, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for PTSD, tinnitus, hearing loss, 
peripheral neuropathy, a back disorder, a knee disorder, 
irritable bowel syndrome, and depression is denied.  

A total compensation rating based on individual 
unemployability is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 13 -


